111 F.3d 376
UNITED STATES of America, Plaintiff-Appellant,v.Craig Michael COSCARELLI, also known as John Coscarelli,Defendant-Appellee.
No. 96-20264.
United States Court of Appeals,Fifth Circuit.
April 2, 1997.

Jeffery Alan Babcock, Paula Camille Offenhauser, Assistant U.S. Attorney, Houston, TX, Richard A. Friedman, U.S. Department of Justice, Criminal Division, Appellate Section, Washington, DC, for Plaintiff-Appellant.
Ray Christopher Goldsmith, Houston, TX, for Defendant-Appellee.
Appeal from the United States District Court for the Southern District of Texas; Vanessa D. Gilmore, Judge.
(Opinion February 3, 1997, 5 Cir., 1997, 105 F.3d 984)
Before POLITZ, Chief Judge, and KING, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

1
A majority of judges in active service having determined, on the Court's own motion, to rehear this case en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc without argument.  The clerk will specify a briefing schedule for the filing of supplemental briefs.